Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a hitch step assembly, comprising: a platform that defines a platform underside surface, a rear surface and a front surface; an extension bar secured to said platform at said rear surface; and a first support member that extends along said platform underside surface from said rear surface and toward said front surface of said platform, said first support member defining a height raised from said platform underside surface, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein said height tapers downwardly from said rear surface toward said front surface of said platform as required by Claim 10.
Claims 11-16 depend from Claim 10.
Although the prior art discloses a hitch step assembly, comprising: a platform having a top surface that defines a step and a platform underside surface; an extension bar secured to and extending outwardly from said platform, said extension bar defining a bar underside surface; a plurality of support ribs positioned on said platform underside surface, said plurality of support ribs defining a support rib height measured from said platform underside surface, wherein said support rib height is constant completely along said platform underside surface, and a plurality of support members positioned on said platform underside surface, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein said support rib height is in a range of forty to fifty percent of a height of said platform; and said plurality of support members defining a support member height that tapers from a first end of each of said support members to a second end of each of said support members, said support member height at said first end at least eighty percent of said platform height and said support member height at said second end at most twenty five percent of said platform height as required by Claim 17.
Claims 18-20 depend from Claim 17.
Claims 3 and 5-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of Claim 1 and any intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein said platform defines a platform height and wherein said support rib defines a rib height less than fifty percent of said platform height as required by Claim 3, wherein said support member defines a second height at said second portion of said support rib, wherein said first height of said support member is greater than said second height of said support member as required by Claim 5, wherein said support member is positioned parallel to said first portion of said support rib on said underside of said platform as required by Claim 7, or a second support member positioned opposite said first portion of said support rib from said first support member, said second support member extending from said rear surface of said platform to a fourth portion of said support rib as required by Claim 8.
Claim 6 depends from Claim 5.
Claim 9 depends from Claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masanek (8,851,495).
Consider Claim 1, Masanek discloses a hitch step assembly, comprising: a platform (1624) having a top surface (118) that defines a step; an extension bar (1622) secured to and extending outwardly from said platform; and a support rib that includes a first portion (1620), a second portion (1632) and a third portion (1648), said first portion of said support rib extending along an underside of said extension bar and along an underside of said platform, said second portion of said support rib extending along an underside of said platform and defining an angle in a range of twenty five to thirty five degrees with respect to said first portion of said support rib, and said third portion of said support rib extending along an underside of said platform and defining an angle in a range of fifty five to sixty five degrees with respect to said second portion of said support rib but does not specifically disclose a range of twenty five to thirty five degrees with respect to said first portion of said support rib or a range of fifty five to sixty five degrees with respect to said second portion of said support rib.
However, Masanek does disclose cross members 208 extending at a range from zero degrees to ninety degrees and at approximately forty-five degrees in the embodiment., Since Masanek discloses the angled support ribs extending anywhere in the range from zero to ninety degrees, it would have been obvious to extend the second support rib at an angle in the range of twenty five to thirty five degrees, furthermore, since the third portion is parallel to the first portion, the angle between the second portion and the third portion would be the supplementary angle to the angle between the first portion and the second portion resulting in the range of fifty five to sixty five degrees for the angle between the second portion and the third portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed angle ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art
Consider Claim 2, Masanek discloses all the features of the claimed invention, as described above, and further discloses comprising a fourth portion (1630) and a fifth portion (1646) of said support rib, said fourth portion of said support rib extending along an underside of said platform and defining an angle in a range of twenty five to thirty five degrees with respect to said first portion of said support rib, and said fifth portion of said support rib extending along an underside of said platform and defining an angle in a range of fifty five to sixty five degrees with respect to said fourth portion of said support rib, wherein said fourth and fifth portions of said support rib are positioned opposite said first portion of said support rib from said second and third portions of said support rib (the fourth and fifth portions are symmetrical to the second and third portions).
Consider Claim 4, Masanek discloses all the features of the claimed invention, as described above, and further discloses wherein said platform defines a rear surface (1638) positioned adjacent said extension bar, said assembly further comprising a support member (1612) positioned on an underside of said platform, said support member extending from rear surface of said platform to said second portion (1632) of said support rib.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618